Citation Nr: 1635487	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for diabetes mellitus Type II (DM), to include as due to herbicide exposure.

2.  Entitlement to service connection for DM, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1969 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran's file was transferred to the San Diego, California VARO in December 2010.  The Veteran testified at a Board hearing in May 2016 via video conference at the Denver, Colorado VARO before the undersigned.

The issue of service connection for DM, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In September 2005, the RO denied service connection for DM.  The Veteran did not appeal.

2.  Since the September 2005 final decisions, military personnel records have been received in support of the Veteran's claim.

3.  These additional service department records were not considered by the earlier final decision, so new and material evidence sufficient to reopen this claim is not required, and the claim must be reconsidered on its underlying merits.
CONCLUSIONS OF LAW

1.  The RO's September 2005 rating decision which denied service connection for DM is final.  38 U.S.C.A. § 7105 (West 2014).

2.  In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for DM is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted to the extent that it is being reconsidered.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

New and Material

In a September 2005 rating decision, the RO denied service connection for DM on the basis that the Veteran had no in-country Vietnam service to establish service connection presumptively due to exposure to herbicides and it was not otherwise linked to service.  A notice of disagreement and/or pertinent evidence was not received within the subsequent one-year period.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  In this case, additional service personnel records have been received; therefore the claim must be reconsidered.  These records include a November 1975 record indicating that the Veteran was counseled regarding his weight and the Veteran has indicated that he was counseled for pre-DM at that time.  It should be noted that although attempts have been made to obtain the Veteran's service treatment records (STRs) from his second period of service, VA has been unable to secure them.

There does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  This claim thus has to be remanded to the RO for consideration on its underlying merits, not instead as a petition to reopen this claim, as well as for another matter.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).


ORDER

The petition to reconsider the claim of entitlement to service connection for DM is granted, subject to the further development of this claim on remand.


REMAND

DM is considered to be service connected on a presumptive basis where the Veteran was exposed to certain herbicides in service. 38 C.F.R. §§ 3.307(a)(6)(i), 3.309(e) (2015).  Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Under the governing regulation, "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean."  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.  Historically, VA has considered open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau as extensions of ocean water and not inland waterways.  Id.  See also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.  As such, the presumption of exposure to herbicides has not been extended to Blue Water Navy Veterans whose vessels anchored in open water harbors in these areas unless the evidence otherwise demonstrated that the Veteran had gone ashore.  Conversely, the presumption has been extended to ships with deck logs that reference "anchoring or entering the 'mouth' of" the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and the Rung Sat Special Zone, which VA considers to be inland waterways.  See VBA Compensation and Pension Training Letter 10-06, at 7. 

In a recent decision, the Court held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, 27 Vet. App. 313, 326 (2015).  In so holding, the Court noted that it could not "discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water."  Id.  As such, it returned the matter to VA to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id.  Recently, VA's Manual concerning Brown and Blue Water cases was amended.  See  VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.  The changes amended the definition of inland waterways and offshore waters read as follows: 

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet. For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean. 

See M21-1, IV.ii.1.H.2.a and b.

The most recent VA herbicide exposure ship list did not include the USS Kitty Hawk (CVA 63), but the Board recognizes that this list is not static and undergoes updates, particularly since VA's website states that this list is outdated.  The USS Kitty Hawk is a large aircraft carrier.  However, the Veteran testified that this vessel was in close proximity to shore when "they did a change of command ceremony off of Da Nang."  

In light of the Veteran's statements as well as the evolving list of vessels, the AOJ should consider this case on remand in light of the Court's recent holding in Gray and the new amendments to VA's Manual.  On remand, the AOJ should identify to the extent all harbors and other bodies of water within the territorial waters of Vietnam wherein the Veteran's ship (USS Kitty Hawk) entered, if any.  Thereafter, for each identified body of water, the AOJ should state whether the Veteran was exposed to herbicides therein, and provide a reason for that finding.  The Veteran should then be reexamined if exposure to herbicides is not established. 

Accordingly, the case is REMANDED for the following action:

1.  Consult relevant available pertinent records to identify all harbors and other bodies of water within the territorial waters of Vietnam, if any, that were entered by the ship on which the Veteran was serving, the USS Kitty Hawk (CVA 63).

If the ship on which the Veteran served did not enter any harbor or other body of water within the territorial waters of Vietnam, the AOJ should so state.

Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the Veteran's ship was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).

If inservice herbicide exposure cannot be presumed, the AOJ must provide the Veteran a complete and carefully reasoned rationale for that opinion.  The AOJ must then: (a) notify the Veteran of the specific records, if any, that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action, if any, it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.  

2.  After the above development is completed and if exposure to herbicides is not established, obtain a VA medical addendum opinion.  The examiner should review the record prior to providing an opinion.  The examiner should note that the STRs from the second period of service are unavailable for review.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that DM had its clinical onset during service, or within one year of service to include considering whether the Veteran was "pre-diabetic" during service when the Veteran was advised regarding a weight reduction program during his second period of service (the weight reduction counseling is shown per a VA service record)  or within a year of service; or whether current DM is related to any in-service disease, event, or injury.  In that regard, the examiner should comment on whether the DM is etiologically related to any contaminated water that the Veteran may have consumed while serving aboard ship in the Navy.  The Australian Study and documents submitted by the Veteran should be reviewed.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  Finally, the RO should readjudicate the claim on appeal de novo in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


